        Case 4:17-cv-04006-JST Document 219 Filed 02/27/20 Page 1 of 5




 1   MARK S. CARLSON (pro hac vice)                  KELLY M. KLAUS (State Bar No. 161091)
     HAGENS BERMAN SOBOL SHAPIRO LLP                 MUNGER, TOLLES & OLSON LLP
 2   1301 Second Ave., Ste. 2000                     560 Mission Street, Twenty-Seventh Floor
     Seattle, WA 98101                               San Francisco, CA 94105-2907
 3   Telephone: (206) 623-7292                       Telephone: (415) 512-4000
     Facsimile: (206) 623-0594                       Facsimile: (415) 512-4077
 4   markc@hbsslaw.com                               kelly.klaus@mto.com

 5   Attorneys for Plaintiffs                        Attorneys for Defendants

 6

 7                               UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                   SAN FRANCISCO DIVISION
10                                                       No. 4:17–CV 04006-JST-SK
     REARDEN LLC, et al.,
                                                         No. 4:17-CV-04191-JST-SK
11                                     Plaintiffs,
12         v.                                            STIPULATION AND [PROPOSED]
     THE WALT DISNEY COMPANY, et al.,                    ORDER REGARDING MARCH 2,
13                                                       2020 DISCOVERY CONFERENCE
                                     Defendants.         AND DISCOVERY DEADLINE
14
     REARDEN LLC, et al.,                                Hon. Sallie Kim
15
                                       Plaintiffs,
16
           v.
17   TWENTIETH CENTURY FOX FILM
18   CORPORATION, et al.,
                                     Defendants.
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     RE DISCOVERY CONFERENCE
     Case Nos.: 4:17-CV-04006; -04191-JST
         Case 4:17-cv-04006-JST Document 219 Filed 02/27/20 Page 2 of 5




 1          The undersigned parties do hereby stipulate and agree as follows:

 2          WHEREAS, the monthly discovery conference in these cases is on calendar for March 2,
 3   2020, at 9:30 a.m. (Dkt. 218).

 4          WHEREAS, the Court set a deadline of March 13, 2020, for Plaintiffs to complete
 5   depositions in connection with Defendants’ pending summary judgment motion (Dkt. 215).

 6          WHEREAS, Plaintiffs and Defendants have been working cooperatively to schedule such
 7   depositions.

 8          WHEREAS, one of the individuals whose deposition Plaintiffs have requested, Bill Condon,
 9   resides in New York, but will be in Los Angeles and available for deposition on March 23, 2020; and

10   the parties have agreed that it would conserve party resources by permitting Mr. Condon’s deposition

11   to take place in Los Angeles on March 23, 2020.

12          WHEREAS, Plaintiffs also have requested to take the deposition of Vincent Cirelli of Luma
13   Pictures. Defendants’ counsel has been working with Luma Picture’s counsel to secure an available

14   date for deposition the week of March 16, 2020.

15          WHEREAS, other than confirming with the Court that it is permissible for Plaintiffs to
16   proceed with Mr. Condon’s deposition on March 23, 2020, and Mr. Cirelli’s deposition the week of

17   March 16, 2020, the parties have no discovery issue to present to the Court at this time.

18          WHEREAS, the parties believe it would conserve Court and party resources to take the
19   March 2, 2020 discovery conference off calendar, with each side reserving the right to file a two-

20   page letter brief in the event a discovery issue requiring the Court’s resolution arises between now

21   and the April 2020 discovery conference.

22          WHEREAS, the following extensions of time have been requested either jointly or by one
23          side, and ordered by the Court:

24                  a. Dkt. No. 90: Order extending time for defendants to answer amended complaint;

25                  b. Dkt Nos. 92 and 95: Orders extending time to file CMC statement and hearing

26                      date;

27                  c. Dkt Nos. 120 and 123: Orders extending time to file letter briefs for MSJ;

28
     STIPULATION AND [PROPOSED] ORDER
     RE DISCOVERY CONFERENCE
     Case Nos.: 4:17-CV-04006; -04191-JST
                                                       1
         Case 4:17-cv-04006-JST Document 219 Filed 02/27/20 Page 3 of 5




 1                  d. Dkt Nos. 133 and 141: Orders extending MSJ Briefing Schedule;

 2                  e. Dkt. Nos. 172 and 174: Orders extending time for letter briefs on discovery

 3                      dispute;

 4                  f. Dkt. No. 202: extending deadline for completing summary judgment depositions

 5                      from January 31 to February 7, 2020;

 6                  g. Dkt. No. 209: extending deadline for completing summary judgment depositions

 7                      from February 7 to February 28, 2020;

 8                  h. Dkt. No. 218: extending deadline for completing summary judgment depositions

 9                      from February 28 to March 13, 2020.

10          WHEREAS, the requested extension herein will have no other effect on the case
11   management dates currently in place in these cases.

12          NOW THEREFORE, for good cause, the parties stipulate as follows:
13          1.      Notwithstanding the March 13, 2020, cut-off for Plaintiffs to take summary judgment

14   depositions, Plaintiffs may take the deposition of Bill Condon on March 23, 2020, and the deposition

15   of Vincent Cirelli the week of March 16, 2020.

16          2.      The discovery conference on calendar for March 2, 2020, should be taken off

17   calendar. If either side wishes to raise a discovery issue before the next discovery conference, the

18   party raising the issue shall file and serve a letter brief of up to two pages in length; and the other

19   side will have until the close of the next Court day to file a responsive letter brief of up to two pages

20   in length.

21          3.      If convenient for the Court, the next discovery conference should be scheduled for

22   Monday, April 6, 2020, at 10:30 a.m. If after meeting and conferring the parties have any dispute(s)

23   to present to the Court at that conference, each side may submit a letter brief of up to five pages in

24   length by 5 p.m. on March 26, 2020.

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     RE DISCOVERY CONFERENCE
     Case Nos.: 4:17-CV-04006; -04191-JST
                                                         2
        Case 4:17-cv-04006-JST Document 219 Filed 02/27/20 Page 4 of 5




 1   DATED: February 27, 2020.                  HAGENS BERMAN SOBOL SHAPIRO LLP

 2                                              By /s/ Mark S. Carlson 1
                                                       Mark S. Carlson
 3                                              Attorneys for Plaintiffs
 4
                                                MUNGER, TOLLES & OLSON LLP
 5

 6                                              By: /s/ Kelly M. Klaus
                                                        Kelly M. Klaus
 7                                              Attorneys for Defendants

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27      1
          Signed electronically by Kelly M. Klaus with the concurrence of Mark S. Carlson, pursuant to
28   L.R. 5-1(i)(3).
     STIPULATION AND [PROPOSED] ORDER
     RE DISCOVERY CONFERENCE
     Case Nos.: 4:17-CV-04006; -04191-JST
                                                     3
        Case 4:17-cv-04006-JST Document 219 Filed 02/27/20 Page 5 of 5




 1          Pursuant to the foregoing stipulation, IT IS SO ORDERED.
 2

 3   DATED:                            , 2020
                                                      The Honorable Sallie Kim
 4                                                    United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     RE DISCOVERY CONFERENCE
     Case Nos.: 4:17-CV-04006; -04191-JST
                                                  4
